UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number: 000-54110 Highlands Bancorp, Inc. (Exact name of registrant as specified in its charter) New Jersey 27-1954096 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 310 Route 94, Vernon, New Jersey 07462 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 973-764-3200 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yeso No x As of May 10, 2012 there were 1,788,262 shares of the registrant’s common stock, no par value outstanding. 1 Highlands Bancorp, Inc. INDEX Page Part I – CONSOLIDATED FINANCIAL INFORMATION Number Item 1: Consolidated Financial Statements Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 (Unaudited) 3 Consolidated Statements of Income for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3: Quantitative and Qualitative Disclosures about Market Risk 28 Item 4: Controls and Procedures 29 Part II - OTHER INFORMATION Item 1: Legal Proceedings 29 Item 1.A. Risk Factors 29 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3: Defaults Upon Senior Securities 29 Item 4: Mine Safety Disclosures 29 Item 5: Other Information 29 Item 6: Exhibits 29 SIGNATURES 30 2 Part 1. CONSOLIDATED FINANCIAL INFORMATION Item 1. Consolidated Financial Statements HIGHLANDS BANCORP, INC. Consolidated Balance Sheets (Unaudited) March 31, December 31, (In Thousands, except share and per share data) ASSETS Cash and due from banks $ $ Interest bearing deposits in other banks 72 48 Federal funds sold - Cash and Cash Equivalents Time deposits in other banks Securities available for sale Restricted investment in bank stock Loans receivable, net of allowance for loan losses of $2,194 and $2,083, respectively Premises and equipment, net Goodwill Accrued interest receivable Foreclosed assets Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Non-interest bearing $ $ Interest-bearing Total Deposits Borrowings Accrued interest payable 62 67 Other liabilities Total Liabilities Stockholders' Equity Preferred stock, Series C, liquidation preference of $1,000 per share, 6,853 shares outstanding. Common stock, no par value; authorized 10,000,000 shares; issued and outstanding 1,788,262 shares outstanding. Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Consolidated Financial Statements. 3 HIGHLANDS BANCORP, INC. Consolidated Statements of Income (Unaudited) Three Months Ended March 31, (In Thousands, except share and per share data) Interest income: Loans $ $ Securities 61 Federal funds sold 1 1 Other interest-earning assets 15 42 Total interest income Interest expense: Deposits Borrowings 35 36 Total interest expense Net Interest Income Provision for loan losses 51 Net interest income after provision for loan losses Non-interest income Fees and service charges 87 Gain on sale of securities available for sale 29 38 Other income 20 13 Total non-interest income Non-interest expense Salaries and employee benefits Occupancy and equipment Professional fees 78 Advertising and promotion 24 24 Data processing FDIC insurance premium 23 75 Other Total non-interest expense Net incomebefore income tax expense $ $ Income tax expense - - Net income $ $ Preferred stock dividends and accretion (6 ) ) Net income available to common stockholders $ $ Net income per common share Basic and diluted $ $ Weighted average common shares outstanding Basic and diluted See Notes to Consolidated Financial Statements. 4 HIGHLANDS BANCORP, INC. Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended March 31, (in Thousands) Net income $ $ Other comprehensive income (loss): Net unrealized losses on securities available for sale (3 ) ) Reclassification adjustment for net gains included in the statements of income ) Tax effect 13 - Net of tax ) ) Total comprehensive income $ $ See Notes to Consolidated Financial Statements. 5 HIGHLANDS BANCORP, INC. Consolidated Statements of Cash Flows Three Months Ended March 31, (In Thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation of premises and equipment 76 61 Amortization and accretion, net 76 17 Gain on sale of available for sale securities ) ) Provision for loan losses 51 Decrease (increase) in interest receivable 33 (5 ) Decrease in other assets 42 (Decrease) increase in accrued interest payable (5 ) 1 Increase in other liabilities 47 Net cash provided by operating activities Cash flows from investing activities: Purchases of time deposits ) ) Principal repayments on time deposits Purchases of securities available for sale ) - Proceeds from sales of securities available for sale Proceeds from maturities, calls and prepayments of securities available for sale Net increase in loans receivable ) ) Purchases of restricted stock ) ) Redemption of restricted stock Purchases of premises and equipment ) (2 ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Increase in deposits Decrease in short term borrowings ) ) Cash dividends paid on preferred stock (7 ) ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents-beginning Cash and cash equivalents-ending $ $ Supplemental information: Cash paid during the period for interest $ $ Supplemental schedule of Non-cash Investing Activities: Foreclosed real estate acquired in settlement of loan $ $ See Notes to Consolidated Financial Statements. 6 HIGHLANDS BANCORP, INC. Notes to Consolidated Financial Statements Note 1 – Basis of Presentation The consolidated financial statements include the accounts of Highlands Bancorp, Inc. (the “Company”) and its wholly owned subsidiary, Highlands State Bank (the “Bank” or “Highlands”)and the Bank’s wholly-owned subsidiaries, HSB Chapel LLC, HSB Mountain Lakes, LLC, and HSB Village Way LLC. On April 30, 2010 the stockholders of the Bank approved the formation of a bank holding company, Highlands Bancorp, Inc., under a Plan of Acquisition (the "Plan") whereby each outstanding share of the Bank’s common stock, $5 par value per share, was transferred and contributed to the holding company in exchange for one share of the holding company’s common stock, no par value per share. This exchange of shares was completed on August 31, 2010. The only activity of Highlands Bancorp, Inc. is the ownership of Highlands State Bank. The Company is subject to the supervision and regulation of the Board of Governors of the Federal Reserve System (the “FRB”) and New Jersey Department of Banking and Insurance (“NJDOBI”). The Bank is subject to supervision and regulation by the NJDOBI and the Federal Deposit Insurance Corporation (“FDIC”). All significant intercompany accounts and transactions have been eliminated in the consolidated financial statements. Highlands State Bank is a New Jersey state chartered bank which commenced operations on October 31, 2005 and is a full service bank providing personal and business lending and deposit services.The Bank’s trade area includes Sussex County and a portion of Passaic County in New Jersey. HSB Mountain Lakes, LLC was formed in 2010 to hold certain real estate acquired in settlement of loans. HSB Chapel LLC and HSB Village Way LLC were formed in 2011 and 2012, respectively, also to hold certain real estate acquired in settlement of loans. The accompanying unaudited consolidated financial statements have been prepared in accordance with United States of America generally accepted accounting principles (US GAAP) for interim financial information and in accordance with instructions for Form 10-Q and Rule 10-01 of Securities and Exchange Commission Regulation S-X. Accordingly, they do not include all of the information and footnotes required by US GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three months ended March 31, 2012, are not necessarily indicative of the results that may be expected for the year ended December 31, 2012. These unaudited consolidated financial statements presented in this report should be read in conjunction with the audited financial statements and the accompanying notes for the year ended December 31, 2011, included in the Annual Report on Form 10-K of Highlands Bancorp, Inc. filed with the Securities Exchange Commission (“SEC”). The significant accounting policies of the Company as applied in the interim financial statements presented, are substantially the same as those followed on an annual basis as presented in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. The Company has evaluated subsequent events for potential recognition and/or disclosure in this Quarterly Report on Form 10-Q through the date these financial statements were issued. 7 Note 2–Securities Available for Sale The amortized cost, gross unrealized gains and losses, estimated fair value, and maturities of securities available for sale at March 31, 2012 and December 31, 2011 are as follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In Thousands) March 31, 2012 U.S Government agencies and sponsored agencies Due within one year $ $
